UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------x
IN RE:
                                                                                   14-MD-2543 (JMF)
GENERAL MOTORS LLC IGNITION SWITCH LITIGATION                                      19-CV-1461 (JMF)
                                                                                   18-CV-7145 (JMF)
This Document Relates To:
Janson v. General Motors LLC, 19-CV-1461                                         ORDER OF DISMISSAL
Zamarripa v. General Motors LLC, 18-CV-7145
-----------------------------------------------------------------------------x

JESSE M. FURMAN, United States District Judge:

        On October 2, 2019, the Court granted the motions to withdraw by Langdon & Emison,

LLC (the “Firm”) to withdraw from their representation of Elaine Janson and Frances Zamarripa

(the “Affected Plaintiffs”). See 14-MD-2543, ECF No. 7222 (the “October 2 Order”). Pursuant

to the October 2 Order, each Affected Plaintiff had ninety days — until December 31, 2019 — to

file, in the form of a new lawsuit, an amended and severed complaint as well as a Related Case

Statement in the United States District Court for the Southern District of New York, and to pay

any filing fee associated with filing a complaint pursuant to 28 U.S.C. § 1914(a). Id. ¶ 3. On

January 6, 2019, pursuant to the October 2 Order, Paragraph 5, New GM filed a First Notice of

Non-Compliance pertaining to the failure of the Affected Plaintiffs to comply with the October 2

Order and requested that the Court dismiss the claims of each of the Affected Plaintiffs without

prejudice. See 14-MD-2543, ECF No. 7655.

        In light of the Affected Plaintiffs’ failure to file an amended and severed complaint by the

deadline set in the October 2 Order, the claims of those Plaintiffs — who are listed on Exhibit A

of this Order —are hereby DISMISSED without prejudice. Per Paragraph 6 of October 2 Order,

should any Affected Plaintiff file an amended and severed complaint, a Related Case Statement,

and a filing fee within the next thirty days, his dismissal will be vacated. If an Affected
Plaintiff does not submit the requisite filings within the next thirty days, New GM may move

to dismiss his claims with prejudice. See October 2 Order ¶ 6.

       In light of the process set forth in the October 2 Order and above, the Clerk of Court

should not terminate any of the Affected Plaintiffs as parties at this time. The Court will direct

the Clerk of Court to do so if or when the claims of an Affected Plaintiff are dismissed with

prejudice.

       In accordance with the October 2 Order, New GM shall serve a copy of this Order on all

Affected Plaintiffs listed on Exhibit A and file proof of such service. See October 2 Order ¶ 5.

       SO ORDERED.

Dated: January 6, 2020                             __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge
EXHIBIT A
                             EXHIBIT A


Name                 Cause No.
Janson, Elaine       Janson v. General Motors LLC, 19-CV-1461
Zamarripa, Frances   Zamarripa v. General Motors LLC, 18-CV-7145
